Judgment unanimously affirmed. Memorandum: The circumstantial evidence was sufficient to support defendant’s conviction of criminal facilitation in the fourth degree. The sentence imposed was legal, and we decline to exercise our discretion in the interest of justice to modify that sentence. The other issues raised by defendant were previously resolved by this court on the appeal of a codefendant (see, People v Rogers, 152 AD2d 947). (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession of stolen property, fifth degree; criminal facilitation, fourth degree.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.